 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    TION ALONZO HILL,                                 No. 2:17-cv-2200 TLN AC P
11                       Petitioner,
12            v.                                        ORDER
13    ERIC ARNOLD,
14                       Respondent.
15

16           Petitioner has requested the appointment of counsel. ECF No. 22. In support of the

17   motion, petitioner states that he anticipates being transferred back to California State Prison –

18   Solano. He asserts that the transfer has and will delay his receipt of respondent’s filings due to

19   the rerouting of mail and may deny him due process. See id.

20           There currently exists no absolute right to appointment of counsel in habeas proceedings.

21   See Nevius v. Sumner, 105 F.3d 453, 460 (9th Cir. 1996). However, 18 U.S.C. § 3006A

22   authorizes the appointment of counsel at any stage of the case “if the interests of justice so

23   require.” See Rule 8(c), Fed. R. Governing § 2254 Cases. In the present case, the court does not

24   find that the interests of justice would be served by the appointment of counsel at the present

25   time.

26   ////

27   ////

28   ////
                                                        1
 1          Accordingly, IT IS HEREBY ORDERED that petitioner’s request for appointment of
 2   counsel (ECF No. 22) is DENIED without prejudice to a renewal of the motion at a later stage of
 3   the proceedings.
 4   DATED: December 30, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
